Eish, E. Ji
1. Even if the principal sum or damages claimed in the suit in the county court did not exceed fifty dollars, this was no cause for dismissing the suit when on appeal in the superior court. The motion should have been to dismiss the appeal.
2. A ground of a motion for a new trial assigning error upon the admission of evidence will not be considered, unless the evidence is set forth in such manner that the question of its admissibility can be decided without reference to other parts of the record.
3. There was evidence to authorize the verdict, except as to the specific amount the judge, on the hearing of the motion for a new trial, ordered written off. Judgment affirmed.

All the Justices concur.